

AMENDMENT TO EMPLOYMENT AGREEMENT
 
           THIS AMENDMENT TO EMPLOYMENT AGREEMENT is entered into by and between
Patient Safety Technologies, Inc. (“PST” or the “Company”) and Marc L. Rose
(“Rose”) this 24th day of June, 2010.  Effective as of November 24th, 2009, the
Company and Rose entered into an Agreement (the “Employment Agreement”)
governing Mr. Rose’s employment with the Company. In connection with a preferred
stock financing undertaken by the Company on or about the date hereof (the
“Financing”), and intending to be legally bound and in consideration of the
mutual promises contained herein, the parties agree as follows:
 
1. Definition of Good Reason.  Section 1(i) “Good Reason” under the Employment
Agreement is hereby amended to add subsection (iv) therein to read as follows:
 
 “(iv) relocation of the Executive’s assigned workplace or obligation to perform
services at a location more than 40 miles radius from Newtown, PA.”
 
2. Governing Law.  This Agreement shall be performed, interpreted and enforced
according to the laws of the State of Delaware without regard to any choice of
law provisions thereof.
 
3. Acknowledgment.  Rose agrees that the Financing does not constitute a “Change
of Control” as defined in the Employment Agreement.
 
4. Entire Agreement.  This Amendment to Employment Agreement together with the
Employment Agreement constitute the entire agreement between the parties hereto
respecting the subject matter hereof and supersede all prior agreements,
negotiations, understandings, representations and statements respecting the
subject matter hereof, whether written or oral.  No modification, alteration,
waiver or change in any of the terms of this Agreement shall be valid or binding
upon the parties hereto unless made in writing and duly executed by the Company
and Rose. All provisions of Section 7 to the Employment Agreement are
incorporated herein by reference.
 
5. Counterparts.  This Amendment to Employment Agreement may be executed in
counterparts, by copy and by facsimile, each of which shall be legally
enforceable as an original document and together which shall collectively
constitute an entire agreement.
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO ROSE AMENDMENT TO EMPLOYMENT AGREEMENT


Patient Safety Technologies, Inc.
 
By:
  
   
Steven H. Kane, President
 
  
 
Marc L. Rose
 

 
 
- 2 -

--------------------------------------------------------------------------------

 